Name: Council Regulation (EEC) No 641/79 of 29 March 1979 amending Regulation (EEC) No 2967/76 laying down common standards for the water content of frozen and deep-frozen chickens, hens and cocks
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 82/4 Official Journal of the European Communities 31 . 3 . 79 COUNCIL REGULATION (EEC) No 641/79 of 29 March 1979 amending Regulation (EEC) No 2967/76 laying down common standards for the water content of frozen and deep-frozen chickens, hens and cocks THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organiza ­ tion of the market in poultrymeat (*), as amended by Regulation (EEC) No 369/76 (2), and in particular Article 2 (2) thereof, Having regard to the proposal from the Commission, Whereas the implementation of the control measures provided for in Council Regulation (EEC) No 2967/76 of 23 November 1976 laying down common standards for the water content of frozen and deep-frozen chickens, hens and cocks (3), as last amended by Regu ­ lation (EEC) No 2238/78 (4), is causing administrative difficulties ; whereas the entry into application of such measures should therefore be postponed, HAS ADOPTED THIS REGULATION : Article 1 1 . In the second subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 2967/76, the date '1 February 1980' shall be replaced by '1 November 1980'. 2 . In the third paragraph of Article 8 of Regulation (EEC) No 2967/76, the date '1 December 1979' shall be replaced by '1 September 1980'. 3 . In the second paragraph of Article 10 of Regula ­ tion (EEC) No 2967/76, the date '1 April 1979' shall be replaced by '1 January 1980'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 March 1979 . For the Council The President P. MEHAIGNERIE ( ») OJ No L 282, 1 . 11 . 1975, p. 77 . (2) OJ No L 45, 21 . 2 . 1976, p. 3 . (3) OJ No L 339, 8 . 12. 1976, p. 1 . (4) OJ No L 272, 28 . 9 . 1978 , p. 1 .